Citation Nr: 1507827	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Propriety of the reduction in evaluation from 20 percent to 10 percent for service-connected right knee degenerative joint disease, effective December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The November 2008 VA (QTC) examination was inadequate for the purposes of reducing the evaluation assigned for the Veteran's service-connected right knee disability.

CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected right knee degenerative joint disease was not proper, and the 20 percent disability evaluation is restored, effective December 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to restore the Veteran's right knee disability rating, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

An August 1995 RO decision granted the Veteran service connection for right knee degenerative joint disease and assigned a disability rating of 10 percent, effective March 9, 1995.  A December 2003 rating decision increased the rating for the Veteran's right knee to 20 percent disabling, effective July 7, 2003.  A May 2009 rating decision proposed a rating reduction for the Veteran's right knee disability from 20 percent disabling to 10 percent, and a September 2009 RO decision reduced the rating for the Veteran's service-connected right knee disability from 20 percent to 10 percent, effective December 1, 2009.

In rating reduction cases dealing with ratings in effect for 5 years or more, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 20 percent right knee disability rating had been in effect more than five years before the reduction took effect.  The various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, apply.

There are also several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

With these considerations in mind, the Board will review the matters of 1) the right knee in relation to its history, 2) whether improvement in the right knee disability reflects improvement in ability to function under ordinary conditions of life and work, and 3) thoroughness of the examinations.

Right knee in relation to its history

In reducing the Veteran's right knee rating in the September 2009 rating decision, the RO relied on the findings of a November 2008 VA (QTC) examination.  As a preliminary matter, the Board observes that it appears that the November 2008 VA examiner did not have the Veteran's claims file available for review.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the United States Court of Appeals for Veterans Claims has indicated that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.

Whether improvement in the right knee disability reflects improvement in ability to function under ordinary conditions of life and work

While clinical findings from the November 2008 VA examination did show that the Veteran's right knee range of motion had improved compared to similar testing on the December 2003 VA examination (the examination which was relied upon by the RO in December 2003 to increase the Veteran's right knee disability to 20 percent from 10 percent), the November 2008 VA examiner did not, in the Board's view, indicate that any such improvement represented improvement in the Veteran's ability to function under the ordinary conditions of work.  The November 2008 VA examiner stated that the effect of the Veteran's right knee "on the [Veteran's] usual occupation as a Cashier is limited prolonged standing and walking.  The effect of the condition on the claimant s daily activity is limited prolonged standing and walking."  It was noted that fatigability would lessen the Veteran's activity and would slow her down at work.  In the December 2003 VA examination the examiner stated that there was "moderate lack of endurance but no lack of coordination noted on examination of the knees."  The Board is unable to find that the November 2008 VA examination or other evidence of record, including the Veteran's January 2015 Board hearing testimony, demonstrated improvement in the Veteran's service-connected right knee disability in the ability to function under ordinary conditions of life and work as required.

Thoroughness of the examination

The Board notes that the December 2003 VA examiner stated that X-rays taken at that time revealed that the Veteran had moderate osteoarthritis of the knees.  It appears, however, that the November 2008 VA examination of the knees did not include X-rays.  The Board finds this particularly significant in that the Veteran's main complaints concerning her knees has been factors other than range of motion.  As such, the lack of right knee X-rays in the November 2008 VA examination causes the Board to find that the November 2008 VA examination lacked the thoroughness, in a significant manner, of the December 2003 VA examination.

Based on the foregoing, the Board finds that the reduction in the evaluation for service-connected right knee disability was improper, and the 20 percent disability evaluation is restored, effective December 1, 2009.


ORDER

The 20 percent disability evaluation for the Veteran's service-connected right knee disability is restored, effective December 1, 2009, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


